Title: From George Washington to John Robinson, 25 October 1757
From: Washington, George
To: Robinson, John

 
John Robinson esqre—Speaker 
Dear Sir,[Fort Loudoun] October 25th 1757.     I applied to the Governor for leave to come down in order to settle my accompts before he left the country, and to represent the melancholy situation of our distressed frontiers—which no written narrative can so well describe, as a verbal account, to a judicious person, inclined to hear. In a verbal account, the questions resulting from one relation beget others, ’till matters are perfectly understood: Whereas, the most explicit writing will be found deficient. But His Honor was pleased to deny his leave, thinking my request unreasonable; and that I had some party of pleasure in view.
I have, in a letter by this conveyance, endeavoured to sit, in as clear a point of light as I am able, the situation of our frontiers, & the disposition of the Inhabitants, to the Governor; and shall endeavour also in as succinct a manner as possible, to make you sensible of both. In doing which, it will be necessary to observe to you, that the inhabitants of this fertile, and (once) populous valley, are now become our most western settlers—save the few families that are forted on the Branch—that the Enemy have, in great measure, ceased committing hostilities on the Branch, and fallen upon the people of this valley—and that a considerable part of them have already removed.
This, by persons unacquainted with the country, and the enemy we have to deal with, may be attributed to the cowardice of the inhabitants, and inactivity of the Soldiers: But, by others will be imputed to neither. No troops in the universe can guard against the cunning and wiles of Indians. No one can tell where they will fall, ’till the mischief is done, and then ’tis in vain to pursue. The inhabitants see, and are convinced of this; which makes each family afraid of standing in the gap of danger, and by retreating one behind another, they depopulate the country, and leave it to the Enemy, who subsist upon the plunder. This, Sir, is a matter of fact, which you may depend on from me: and further—if we pursue a defensive plan next campaign there will not, by autumn, be one soul living on this side the Blue-ridge, except the Soldiers in Garrison, and such of the Inhabitants as may seek shelter therein. This, Sir, I know to be the immovable

determination of the people: and believe me, when I tell you, that I have been at great pains, before I cou’d prevail on them to wait the consultations of this winter, and the event of Spring.
I do not know on whom those miserable, undone people, are to rely for redress: If the Assembly are to give it to them, it is time that measures at least were concerting—and not when they shou’d be going into execution; as has always been the case. If they are to seek it from the Commander in chief, it is time our grievances were made known to him—For, I can not forbear repeating again, that, while we pursue defensive measures, we pursue inevitable ruin; the loss of the Country being the inevitable & fatal consequence! There will be no end to our troubles, while we follow this plan; and every year will increase our expence. This, my dear Mr Speaker, I urge, not only as an officer, but as a friend, who has property in the Country, and is unwilling to loose it. This it is, also, that makes me anxious for doing more than barely represent; which is all that is expected of an officer commanding.
It is not possible for me to convey a just sense of the posture of our affairs: It wou’d be vanity to attempt it: I therefore content myself with entreating you to use your influence to prevent such delays as we have hitherto met with, if you think this affair depends upon the Assembly. If you conceive the Assembly have done what they are able, & that recourse must be had elsewhere; I am determined, as I will neither spare cost or pains, to apply to Colo. Stanwix (who commands on this Quarter; with whom I am acquainted, and from whom I have received several kind and affectionate letters,) for leave to wait on him with an account of our circumstances. Thro’ this means, perhaps, we may be able to draw a little of Lord Loudouns attention to the preservation of these colonies.
Pray let me have your sentiments in respect to these affairs—I have not time to put my thoughts on these matters in a proper dress: The Bearer is in waiting, and I am in other respects hurried. But the truth of what I have asserted, believe me, is unquestionable; as well as that I am, with the most affectionate Regards, Your most obt Servant, & friend,

G:W.

